Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 1 of 41 PageID #: 203




       EXHIBIT A
         Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 2 of 41 PageID #: 204


Musher, Daniel

From:                               Seal, Brian S. <seal@butzel.com>
Sent:                               Thursday, February 20, 2020 12:33 PM
To:                                 Musher, Daniel; Southard, Thomas G.
Cc:                                 Pascale, Karen; Vrana, Robert; bpalapura@potteranderson.com;
                                    dmoore@potteranderson.com; Apple LBT Attorneys
Subject:                            RE: LBT v. Apple - M&C Re: Prosecution Bar


Thanks Daniel. LBT’s position is as follows:

        We agree that no firm representing LBT who has access to Apple’s CBI will participate in any patent prosecution
         on behalf of LBT before the PTO, excluding proceedings before the PTAB (such as IPRs or post‐grant reviews).
        As a compromise with regard to PTAB proceedings, we propose that no individual attorney representing LBT
         who has access to Apple’s CBI will participate in any claim amendments in proceedings before the PTAB, but that
         other attorneys at Butzel who do not have access to Apple’s CBI (i.e., non‐litigation counsel) will be allowed to
         participate in such claim amendments.
        Failing an agreement on that compromise position, we will oppose any prosecution bar in proceedings before
         the PTAB.

Best,

Brian

Brian S. Seal
seal@butzel.com
Direct: 202.454.2856 | Mobile: 703.203.0458

From: Musher, Daniel [mailto:Daniel.Musher@weil.com]
Sent: Thursday, February 20, 2020 12:01 PM
To: Seal, Brian S. <seal@butzel.com>; Southard, Thomas G. <southard@butzel.com>
Cc: Pascale, Karen <kpascale@ycst.com>; Vrana, Robert <RVrana@ycst.com>; bpalapura@potteranderson.com;
dmoore@potteranderson.com; Apple LBT Attorneys <Apple.LBT.Attorneys@weil.com>
Subject: [EXTERNAL] LBT v. Apple ‐ M&C Re: Prosecution Bar

Brian,

Thank you for your time on Tuesday’s meet and confer regarding the scope of the prosecution bar in the draft protective
order. To summarize the parties’ positions, Apple had proposed a prosecution bar that would preclude a firm with
access to Apple’s CBI (i.e., Butzel) from participating in any claim drafting or amendment activity before the Patent
Office, including in inter partes review or post‐grant review proceedings, but would otherwise allow the firm to
participate in an IPR or PGR.

LBT indicated that it would not agree to bar that would preclude a firm with access to Apple’s CBI from participating in
claim amendments, but as a compromise, would agree to a prosecution bar that applied to preparing or prosecuting
patent applications before the USPTO. LBT further indicated that if the parties submit this dispute to Judge Stark, LBT
would oppose the application of any prosecution bar in this case.

Please let me know if you disagree with this summary of the parties positions.

                                                            1
          Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 3 of 41 PageID #: 205

Thanks,

Daniel




Daniel Musher

Weil, Gotshal & Manges LLP
2001 M Street NW, Suite 600
Washington, DC 20036
daniel.musher@weil.com
+1 202 682 7126 Direct
+1 202 857 0940 Fax




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.


Confidentiality Statement: This message, including attachments, may be confidential, legally privileged, and/or subject to data privacy protections. If not for you, do
not review, use or share it; notify us immediately and delete it. Thank you.




                                                                                   2
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 4 of 41 PageID #: 206




       EXHIBIT B
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 5 of 41 PageID #: 207




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 LBT IP I LLC,                                       )
                                                     )
                 Plaintiff,                          )   C.A. No. 19-1245-LPS
                                                     )
        v.                                           )   JURY TRIAL DEMANDED
                                                     )
 APPLE INC.,                                         )
                                                     )
                 Defendant.                          )


                [DRAFT]AGREED PROTECTIVE ORDER
    REGARDING THE DISCLOSURE AND USE OF DISCOVERY MATERIALS

               Plaintiff LBT IP I LLC (“Plaintiff”) and Defendant Apple Inc. (“Defendant”)

anticipate that documents, testimony, or information containing or reflecting confidential,

proprietary, trade secret, and/or commercially sensitive information are likely to be disclosed

or produced during the course of discovery, initial disclosures, and supplemental disclosures

in this case and request that the Court enter this Order setting forth the conditions for treating,

obtaining, and using such information.

               Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds

good cause for the following Agreed Protective Order Regarding the Disclosure and Use of

Discovery Materials (“Order” or “Protective Order”).

       1.      PURPOSES AND LIMITATIONS

               (a)      Protected Material designated under the terms of this Protective Order shall

be used by a Receiving Party solely for this case, and shall not be used directly or indirectly for

any other purpose whatsoever.

               (b)      The Parties acknowledge that this Order does not confer blanket protections

on all disclosures during discovery, or in the course of making initial or supplemental disclosures


[DRAFT] AGREED PROTECTIVE ORDER – PAGE 1
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 6 of 41 PageID #: 208




under Rule 26(a). Designations under this Order shall be made with care and shall not be made

absent a good faith belief that the designated material satisfies the criteria set forth below. If it

comes to a Producing Party’s attention that designated material does not qualify for protection at

all, or does not qualify for the level of protection initially asserted, the Producing Party must

promptly notify all other Parties that it is withdrawing or changing the designation.

       2.      DEFINITIONS

               (a)     “Discovery Material” means all items or information, including from any

non-party, regardless of the medium or manner generated, stored, or maintained (including, among

other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated

in connection with discovery or Rule 26(a) disclosures in this case.

               (b)     “Outside Counsel” means (i) outside counsel who appear on the pleadings

as counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is

reasonably necessary to disclose the information for this litigation.

               (c)     “Patents-in-suit” means U.S. Patent Nos. 8,497,774; 8,542,113; 8,102,256;

8,421,618; and 8,421,619, and any other patent asserted in this action, as well as any related

patents, patent applications, provisional patent applications, continuations, and/or divisionals.

               (d)     “Party” means any party to this case, including all of its officers, directors,

employees, consultants, retained experts, and outside counsel and their support staffs.

               (e)     “Producing Party” means any Party or non-party that discloses or produces

any Discovery Material in this case.

               (f)     “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL

- OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE,” as provided for in this Order.



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 2
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 7 of 41 PageID #: 209




Protected Material shall not include: (i) advertising materials that have been actually published or

publicly disseminated; and (ii) materials that show on their face they have been disseminated to

the public.

               (g)     “Receiving Party” means any Party who receives Discovery Material from

a Producing Party.

               (h)     “Source Code” means computer code, scripts, assembly, binaries, object

code, source code listings and descriptions of source code, object code listings and descriptions of

object code, Hardware Description Language (HDL) or Register Transfer Level (RTL) files that

describe the hardware design of any ASIC or other chip, and Computer Aided Design (CAD) files

that describe the hardware design of any component.

       3.      COMPUTATION OF TIME

               The computation of any period of time prescribed or allowed by this Order shall

be governed by the provisions for computing time set forth in Federal Rules of Civil

Procedure 6.

       4.      SCOPE

               (a)     The protections conferred by this Order cover not only Discovery Material

governed by this Order as addressed herein, but also any information copied or extracted

therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

conversations, or presentations by Parties or their counsel in court or in other settings that might

reveal Protected Material.

               (b)     Nothing in this Protective Order shall prevent or restrict a Producing Party’s

own disclosure or use of its own Protected Material for any purpose, and nothing in this Order




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 3
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 8 of 41 PageID #: 210




shall preclude any Producing Party from showing its Protected Material to an individual who

prepared the Protected Material.

               (c)     Nothing in this Order shall be construed to prejudice any Party’s right to

use any Protected Material in court or in any court filing with the consent of the Producing Party

or by order of the Court.

               (d)     This Order is without prejudice to the right of any Party to seek further or

additional protection of any Discovery Material or to modify this Order in any way, including,

without limitation, an order that certain matter not be produced at all.

       5.      DURATION

               Even after the termination of this case, the confidentiality obligations imposed by

this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order

otherwise directs.

       6.      ACCESS TO AND USE OF PROTECTED MATERIAL

               (a)      Basic Principles. All Protected Material shall be used solely for this case

or any related appellate proceeding, and not for any other purpose whatsoever, including without

limitation any other litigation, patent prosecution or acquisition, patent reexamination or reissue

proceedings, or any business or competitive purpose or function. Protected Material shall not be

distributed, disclosed or made available to anyone except as expressly provided in this Order.

               (b)     [Apple’s Proposed] Patent Prosecution Bar. Absent the written consent of

the Producing Party, any person or law firm on behalf of the Plaintiff who receives one or more

items designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY – SOURCE CODE” by a Defendant shall not be involved, directly

or indirectly, in any of the following activities:      (i) advising on, consulting on, preparing,



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 4
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 9 of 41 PageID #: 211




prosecuting, drafting, editing, and/or amending of patent applications, specifications, claims,

and/or responses to office actions, or otherwise affecting the scope of claims in patents or patent

applications relating to the functionality, operation, and design of systems and methods for power

monitoring and conservation in location tracking devices (generally or as described in any patent

in suit), before any foreign or domestic agency, including the United States Patent and Trademark

Office; and (ii) the acquisition of patents (including patent applications), or the rights to any such

patents or patent applications with the right to sublicense, relating to the functionality, operation,

and design of systems and methods for power monitoring and conservation in location tracking

devices. These prohibitions are not intended to and shall not preclude counsel from participating

in proceedings on behalf of a Party challenging the validity of any patent, including any inter partes

review or post-grant review proceedings, but are intended to preclude counsel from participating

directly or indirectly in reexamination or reissue proceedings on behalf of a patentee, and are

further intended to preclude counsel from participating directly or indirectly in any claim drafting

or claim amendment activity in connection with any inter partes or post-grant review proceedings.

These prohibitions shall begin when access to “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” materials are

first received by the affected individual, and shall end two (2) years after the final resolution of

this action, including all appeals.

               (b)     [LBT’s Proposed] Patent Prosecution Bar. Absent the written consent of

the Producing Party, any person on behalf of the Plaintiff who receives one or more items

designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY – SOURCE CODE” by a Defendant shall not be involved, directly

or indirectly, in any of the following activities: (i) advising on, consulting on, preparing,



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 5
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 10 of 41 PageID #: 212




prosecuting, drafting, editing, and/or amending of patent applications, specifications, claims,

and/or responses to office actions, or otherwise affecting the scope of claims in patents or patent

applications relating to the functionality, operation, and design of systems and methods for

power monitoring and conservation in location tracking devices (generally or as described in any

patent in suit), before any foreign or domestic agency, including the United States Patent and

Trademark Office; and (ii) the acquisition of patents (including patent applications), or the rights

to any such patents or patent applications with the right to sublicense, relating to the

functionality, operation, and design of systems and methods for power monitoring and

conservation in location tracking devices. These prohibitions are not intended to and shall not

preclude counsel from participating in proceedings on behalf of a Party challenging the validity

of any patent, including any inter partes review or post-grant review proceedings, but are

intended to preclude counsel from participating directly or indirectly in reexamination or reissue

proceedings on behalf of a patentee. These prohibitions shall begin when access to

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY – SOURCE CODE” materials are first received by the affected individual, and

shall end two (2) years after the final resolution of this action, including all appeals.

               (c)     Secure Storage, No Export. Protected Material must be stored and

maintained by a Receiving Party at a location in the United States and in a secure manner that

ensures that access is limited to the persons authorized under this Order. To ensure compliance

with applicable United States Export Administration Regulations, Protected Material may not be

exported outside the United States or released to any foreign national (even if within the United

States).




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 6
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 11 of 41 PageID #: 213




               (d)     Legal Advice Based on Protected Material. Nothing in this Protective Order

shall be construed to prevent counsel from advising their clients with respect to this case based in

whole or in part upon Protected Materials, provided counsel does not disclose the Protected

Material itself except as provided in this Order.

               (e)     Limitations. Nothing in this Order shall restrict in any way a Producing

Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any

way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known

to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed

and/or provided by the Producing Party to the Receiving Party or a non-party without an

obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the

Producing Party; or (v) pursuant to order of the Court.

       7.      DESIGNATING PROTECTED MATERIAL

               (a)     Available Designations. Any Producing Party may designate Discovery

Material with any of the following designations, provided that it meets the requirements for such

designations as provided for herein: “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’

EYES ONLY,” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE

CODE.”

               (b)     Written Discovery and Documents and Tangible Things.                 Written

discovery, documents (which include “electronically stored information,” as that phrase is used in

Federal Rule of Procedure 34), and tangible things that meet the requirements for the

confidentiality designations listed in Paragraph 7(a) may be so designated by placing the

appropriate designation on every page of the written material prior to production. For digital files



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 7
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 12 of 41 PageID #: 214




being produced, the Producing Party may mark each viewable page or image with the appropriate

designation, and mark the medium, container, and/or communication in which the digital files were

contained.   In the event that original documents are produced for inspection, the original

documents shall be presumed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during the

inspection and re-designated, as appropriate during the copying process.

                (c)     Native Files. Where electronic files and documents are produced in native

electronic format, such electronic files and documents shall be designated for protection under this

Order by appending to the file names or designators information indicating whether the file

contains     “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or

“CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE,” material, or

shall use any other reasonable method for so designating Protected Materials produced in

electronic format. When electronic files or documents are printed for use at deposition, in a court

proceeding, or for provision in printed form to an expert or consultant pre-approved pursuant to

paragraph XX, the party printing the electronic files or documents shall affix a legend to the printed

document corresponding to the designation of the Designating Party and including the production

number and designation associated with the native file. No one shall seek to use in this litigation

a .tiff, .pdf or other image format version of a document produced in native file format without

first (1) providing a copy of the image format version to the Producing Party so that the Producing

Party can review the image to ensure that no information has been altered, and (2) obtaining the

consent of the Producing Party, which consent shall not be unreasonably withheld.

                (d)     Depositions and Testimony. Parties or testifying persons or entities may

designate depositions and other testimony with the appropriate designation by indicating on the

record at the time the testimony is given or by sending written notice of how portions of the transcript



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 8
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 13 of 41 PageID #: 215




of the testimony is designated within thirty (30) days of receipt of the transcript of the testimony.

If no indication on the record is made, all information disclosed during a deposition shall be

deemed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the time within which it may

be appropriately designated as provided for herein has passed. Any Party that wishes to disclose

the transcript, or information contained therein, may provide written notice of its intent to treat the

transcript as non-confidential, after which time, any Party that wants to maintain any portion of

the transcript as confidential must designate the confidential portions within fourteen (14) days, or

else the transcript may be treated as non-confidential. Any Protected Material that is used in the

taking of a deposition shall remain subject to the provisions of this Protective Order, along with the

transcript pages of the deposition testimony dealing with such Protected Material. In such cases

the court reporter shall be informed of this Protective Order and shall be required to operate in a

manner consistent with this Protective Order. In the event the deposition is videotaped, the original

and all copies of the videotape shall be marked by the video technician to indicate that the contents

of the videotape are subject to this Protective Order, substantially along the lines of “This videotape

contains confidential testimony used in this case and is not to be viewed or the contents thereof

to be displayed or revealed except pursuant to the terms of the operative Protective Order in

this matter or pursuant to written stipulation of the parties.” Counsel for any Producing Party

shall have the right to exclude from oral depositions, other than the deponent, deponent’s

counsel, the reporter and videographer (if any), any person who is not authorized by this

Protective Order to receive or access Protected Material based on the designation of such

Protected Material.     Such right of exclusion shall be applicable only during periods of

examination or testimony regarding such Protected Material.




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 9
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 14 of 41 PageID #: 216




       8.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”

               (a)     A       Producing    Party   may     designate    Discovery     Material    as

“CONFIDENTIAL” if it contains or reflects confidential, proprietary, and/or commercially

sensitive information.

               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL” may be disclosed only to the following:

                       (i)       The Receiving Party’s Outside Counsel, such counsel’s immediate

paralegals and staff, and any copying or clerical litigation support services working at the direction

of such counsel, paralegals, and staff;

                       (ii)      Not more than three (3) representatives of the Receiving Party who

are officers or employees of the Receiving Party, who may be, but need not be, in-house counsel

for the Receiving Party, as well as their immediate paralegals and staff, to whom disclosure is

reasonably necessary for this case, provided that: (a) each such person has agreed to be bound by

the provisions of the Protective Order by signing a copy of Exhibit A; and (b) no unresolved

objections to such disclosure exist after proper notice has been given to all Parties as set forth

in Paragraph 12 below;

                       (iii)     Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director or employee of a Party or of a competitor of a Party; (c)

such expert or consultant accesses the materials in the United States only, and does not transport



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 10
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 15 of 41 PageID #: 217




them to or access them from any foreign jurisdiction; and (d) no unresolved objections to such

disclosure exist after proper notice has been given to all Parties as set forth in Paragraph 12 below;

                         (iv)      Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                         (v)       The Court, jury, and court personnel;

                         (vi)      Graphics, translation, design, and/or trial consulting personnel,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                         (vii)     Mock jurors who have signed an undertaking or agreement agreeing

not to publicly disclose Protected Material and to keep any information concerning Protected

Material confidential;

                         (viii) Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                         (ix)      Any other person with the prior written consent of the Producing

Party.


         9.    DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –
               ATTORNEYS’ EYES ONLY”

               (a)       A       Producing    Party   may     designate    Discovery    Material   as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if it contains or reflects information that is

extremely confidential and/or sensitive in nature and the Producing Party reasonably believes that

the disclosure of such Discovery Material is likely to cause economic harm or significant

competitive disadvantage to the Producing Party. The Parties agree that the following information,


[DRAFT] AGREED PROTECTIVE ORDER – PAGE 11
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 16 of 41 PageID #: 218




if non-public, shall be presumed to merit the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

designation:   trade secrets, pricing information, financial data, sales information, sales or

marketing forecasts or plans, business plans, sales or marketing strategy, product development

information, engineering documents, testing documents, employee information, and other non-

public information of similar competitive and business sensitivity.

               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:

                       (i)     The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support

services working at the direction of such counsel, paralegals, and staff;

                       (ii)    With respect to Discovery Material produced by the Plaintiff, not

more than three (3) in-house counsel of the Receiving Party, as well as their immediate paralegals

and staff to whom disclosure is reasonably necessary for this case, provided that: (a) each such

person has agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A; and (b) no unresolved objections to such disclosure exist after proper notice has

been given to all Parties as set forth in Paragraph 12 below;

                       (iii)   Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 12
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 17 of 41 PageID #: 219




of retention to become an officer, director, or employee of a Party or of a competitor of a Party;

(c) such expert or consultant is not involved in competitive decision-making, as defined by U.S.

Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a

competitor of a Party; (d) such expert or consultant accesses the materials in the United States

only, and does not transport them to or access them from any foreign jurisdiction; and (e) no

unresolved objections to such disclosure exist after proper notice has been given to all Parties as

set forth in Paragraph 12 below;

                        (iv)    Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                        (v)     The Court, jury, and court personnel;

                        (vi)    Graphics, translation, design, and/or trial consulting personnel,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                        (vii)   Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                        (viii) Any other person with the prior written consent of the Producing

Party.

         10.   DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –
               OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE”

               (a)      To the extent production of Source Code becomes necessary to the

prosecution or defense of the case, a Producing Party may designate Source Code as

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” if it comprises

or includes confidential, proprietary, and/or trade secret Source Code.


[DRAFT] AGREED PROTECTIVE ORDER – PAGE 13
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 18 of 41 PageID #: 220




               (b)     Nothing in this Order shall be construed as a representation or admission

that Source Code is properly discoverable in this action, or to obligate any Party to produce any

Source Code.

               (c)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” shall be

subject to the provisions set forth in Paragraph 11 below, and may be disclosed, subject to

Paragraph 11 below, solely to:

                       (i)     The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support

services working at the direction of such counsel, paralegals, and staff;

                       (ii)    Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director or employee of a Party or of a competitor of a Party; (c)

such expert or consultant is not involved in competitive decision-making, as defined by U.S. Steel

v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of

a Party; and (d) no unresolved objections to such disclosure exist after proper notice has been given

to all Parties as set forth in Paragraph 12 below;




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 14
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 19 of 41 PageID #: 221




                        (iii)   Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                        (iv)    The Court, jury, and court personnel;

                        (v)     Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                        (vi)    Any other person with the prior written consent of the Producing

Party.

         11.   DISCLOSURE AND REVIEW OF SOURCE CODE

               (a)      Any Source Code that is produced by Apple Inc. will be made available

for inspection at the Washington, D.C. and/or Silicon Valley office of its outside counsel, Weil,

Gotshal & Manges LLP, or any other location mutually agreed by the Parties. Source Code will

be made available for inspection between the hours of 8 a.m. and 6 p.m. on business days (i.e.,

weekdays that are not Federal holidays), although the Parties will be reasonable in accommodating

reasonable requests to conduct inspections at other times.

               (b)      Prior to the first inspection of any requested Source Code, the Receiving

Party shall provide thirty (30) days notice of the Source Code that it wishes to inspect. The

Receiving Party shall provide fourteen (14) days notice prior to any additional inspections.

               (c)      Source Code that is designated “CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY - SOURCE CODE” shall be produced for inspection and review

subject to the following provisions, unless otherwise agreed by the Producing Party:

                        (i)     All Source Code shall be made available by the Producing Party to

the Receiving Party’s outside counsel and/or experts in a secure room on a secured computer



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 15
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 20 of 41 PageID #: 222




without Internet access or network access to other computers and on which all access ports have

been disabled (except for one printer port), as necessary and appropriate to prevent and protect

against any unauthorized copying, transmission, removal or other transfer of any Source Code

outside or away from the computer on which the Source Code is provided for inspection (the

“Source Code Computer” in the “Source Code Review Room”). The Producing Party shall install

tools that are sufficient for viewing and searching the code produced, on the platform produced, if

such tools exist and are presently used in the ordinary course of the Producing Party’s business.

The Receiving Party’s outside counsel and/or experts may request that commercially available

software tools for viewing and searching Source Code be installed on the secured computer,

provided, however, that (a) the Receiving Party possesses an appropriate license to such software

tools; (b) the Producing Party approves such software tools; and (c) such other software tools are

reasonably necessary for the Receiving Party to perform its review of the Source Code consistent

with all of the protections herein. The Receiving Party must provide the Producing Party with the

CD or DVD containing such licensed software tool(s) at least twenty-one (21) days in advance of

the date upon which the Receiving Party wishes to have the additional software tools available for

use on the Source Code Computer.

                      (ii)    No recordable media or recordable devices, including without

limitation sound recorders, computers, cellular telephones, peripheral equipment, cameras, CDs,

DVDs, or drives of any kind, shall be permitted into the Source Code Review Room.

                      (iii)   The Receiving Party’s outside counsel and/or experts shall be

entitled to take notes relating to the Source Code but may not copy the Source Code into the notes

and may not take such notes electronically on the Source Code Computer itself or any other

computer.



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 16
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 21 of 41 PageID #: 223




                       (iv)    The Producing Party may visually monitor the activities of the

Receiving Party’s representatives during any Source Code review, but only to ensure that no

unauthorized electronic records of the Source Code and no information concerning the Source

Code are being created or transmitted in any way.

                       (v)     No copies of all or any portion of the Source Code may leave the

room in which the Source Code is inspected except as otherwise provided herein. Further, no

other written or electronic record of the Source Code is permitted except as otherwise provided

herein. The Producing Party shall make available a laser printer with commercially reasonable

printing speeds for on-site printing during inspection of the Source Code. The Receiving Party

may print limited portions of the Source Code only when necessary to prepare court filings or

pleadings or other papers (including a testifying expert’s expert report). Any printed portion that

consists of more than five (5) pages of a continuous block of Source Code shall be presumed to be

excessive, and the burden shall be on the Receiving Party to demonstrate the need for such a printed

copy. The Receiving Party may print out no more than 100 pages total. The Receiving Party shall

not print Source Code in order to review blocks of Source Code elsewhere in the first instance,

i.e., as an alternative to reviewing that Source Code electronically on the Source Code Computer,

as the Parties acknowledge and agree that the purpose of the protections herein would be frustrated

by printing portions of code for review and analysis elsewhere, and that printing is permitted only

when necessary to prepare court filings or pleadings or other papers (including a testifying expert’s

expert report). Upon printing any such portions of Source Code, the printed pages shall be

collected by the Producing Party. The Producing Party shall Bates number, copy, and label

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” any pages

printed by the Receiving Party. Within fourteen (14) days, the Producing Party shall either (i)



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 17
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 22 of 41 PageID #: 224




provide one copy set of such pages to the Receiving Party or (ii) inform the Requesting Party that

it objects that the printed portions are excessive and/or not done for a permitted purpose. If, after

meeting and conferring, the Producing Party and the Receiving Party cannot resolve the objection,

the Receiving Party shall be entitled to seek a Court resolution of whether the printed Source Code

in question is narrowly tailored and was printed for a permitted purpose. The burden shall be on

the Receiving Party to demonstrate that such printed portions are no more than is reasonably

necessary for a permitted purpose and not merely printed for the purposes of review and analysis

elsewhere. The printed pages shall constitute part of the Source Code produced by the Producing

Party in this action.

                        (vi)    All persons who will review a Producing Party’s Source Code on

behalf of a Receiving Party, including members of a Receiving Party’s outside law firm, shall be

identified in writing to the Producing Party at least five (5) days in advance of the first time that

such person reviews such Source Code. Such identification shall be in addition to any other

disclosure required under this Order. All persons viewing Source Code shall sign on each day they

view Source Code a log that will include the names of persons who enter the locked room to view

the Source Code and when they enter and depart. The Producing Party shall be entitled to a copy

of the log upon one (1) day’s advance notice to the Receiving Party.

                        (vii)   Unless otherwise agreed in advance by the Parties in writing,

following each day on which inspection is done under this Order, the Receiving Party’s outside

counsel and/or experts shall remove all notes, documents, and all other materials from the Source

Code Review Room. The Producing Party shall not be responsible for any items left in the room

following each inspection session, and the Receiving Party shall have no expectation of

confidentiality for any items left in the room following each inspection session without a prior



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 18
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 23 of 41 PageID #: 225




agreement to that effect. Proper identification of all authorized persons shall be provided prior

to any access to the secure room or the computer containing Source Code. Proper identification

requires showing, at a minimum, a photo identification card sanctioned by the government of any

State of the United States, by the government of the United States, or by the nation state of the

authorized person’s current citizenship. Access to the secure room or the Source Code Computer

may be denied, at the discretion of the supplier, to any individual who fails to provide proper

identification.

                       (viii) Other than as provided above, the Receiving Party will not copy,

remove, or otherwise transfer any Source Code from the Source Code Computer including, without

limitation, copying, removing, or transferring the Source Code onto any recordable media or

recordable device. The Receiving Party will not transmit any Source Code in any way from the

Producing Party’s facilities or the offices of its outside counsel of record.

                       (ix)    The Receiving Party’s outside counsel of record may make no more

than three (3) additional paper copies of any portions of the Source Code received from a

Producing Party pursuant to Paragraph 11(c)(v), not including copies attached to court filings or

used at depositions, and shall maintain a log of all paper copies of the Source Code. The log shall

include the names of the reviewers and/or recipients of paper copies and locations where the paper

copies are stored. Upon one (1) day’s advance notice to the Receiving Party by the Producing

Party, the Receiving Party shall provide a copy of this log to the Producing Party.

                       (x)     The Receiving Party’s outside counsel of record and any person

receiving a copy of any Source Code shall maintain and store any paper copies of the Source Code

at their offices in a manner that prevents duplication of or unauthorized access to the Source Code,

including, without limitation, storing the Source Code in a locked room or cabinet at all times



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 19
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 24 of 41 PageID #: 226




when it is not in use. No more than a total of ten (10) individuals identified by the receiving party

shall have access to the printed portions of Apple Source Code (except insofar as such code appears

in any court filing or expert report).

                        (xi)    For depositions, the Receiving Party shall not bring copies of any

printed Source Code. Rather, at least ten (10) days before the date of the deposition, the Receiving

Party shall notify the Producing Party about the specific portions of Source Code it wishes to use at

the deposition, and the Producing Party shall bring printed copies of those portions to the deposition

for use by the Receiving Party. Copies of Source Code that are marked as deposition exhibits shall

not be provided to the Court Reporter or attached to deposition transcripts; rather, the deposition

record will identify the exhibit by its production numbers. All paper copies of Source Code brought

to the deposition shall remain with the Producing Counsel’s outside counsel for secure destruction

in a timely manner following the deposition.

                        (xii)   Except as provided in this sub-paragraph, absent express written

permission from the Producing Party, the Receiving Party may not create electronic images, or

any other images, or make electronic copies, of the Source Code from any paper copy of Source

Code for use in any manner (including by way of example only, the Receiving Party may not scan

the Source Code to a PDF or photograph the code). Images or copies of Source Code shall not be

included in correspondence between the Parties (references to production numbers shall be used

instead), and shall be omitted from pleadings and other papers whenever possible. If a Party

reasonably believes that it needs to submit a portion of Source Code as part of a filing with the

Court, the Parties shall meet and confer as to how to make such a filing while protecting the

confidentiality of the Source Code and such Source Code will not be filed absent agreement from

the Producing Party that the confidentiality protections will be adequate. If a Producing Party



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 20
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 25 of 41 PageID #: 227




agrees to produce an electronic copy of all or any portion of its Source Code or provide written

permission to the Receiving Party that an electronic or any other copy needs to be made for a Court

filing, access to the Receiving Party’s submission, communication, and/or disclosure of electronic

files or other materials containing any portion of Source Code (paper or electronic) shall at all

times be limited solely to individuals who are expressly authorized to view Source Code under the

provisions of this Order. Where the Producing Party has provided the express written permission

required under this provision for a Receiving Party to create electronic copies of Source Code, the

Receiving Party shall maintain a log of all such electronic copies of any portion of Source Code in

its possession or in the possession of its retained consultants, including the names of the reviewers

and/or recipients of any such electronic copies, and the locations and manner in which the

electronic copies are stored.       Additionally, any such electronic copies must be labeled

“CONFIDENTIAL - ATTORNEYS’ EYES ONLY - SOURCE CODE” as provided for in this

Order.

         12.     NOTICE OF DISCLOSURE

                 (a)    Prior to disclosing any Protected Material to any person described in

Paragraphs 8(b)(ii), 8(b)(iii), 9(b)(ii), 9(b)(iii), or 10(c)(ii) (referenced below as “Person”), the

Party seeking to disclose such information shall provide the Producing Party with written notice

that includes:

         (i) the name of the Person;

         (ii) an up-to-date curriculum vitae of the Person;

         (iii) the present employer and title of the Person;

         (iv) an identification of all of the Person’s past and current employment and consulting

                 relationships, including direct relationships and relationships through entities



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 21
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 26 of 41 PageID #: 228




               owned or controlled by the Person, including but not limited to an identification of

               any individual or entity with or for whom the person is employed or to whom the

               person provides consulting services relating to the design, development, operation,

               or patenting of systems and methods for power monitoring and conservation in

               location tracking devices, or relating to the acquisition of intellectual property

               assets relating to systems and methods for power monitoring and conservation in

               location tracking devices;

       (v) an identification of all pending patent applications on which the Person is named as an

               inventor, in which the Person has any ownership interest, or as to which the Person

               has had or anticipates in the future any involvement in advising on, consulting on,

               preparing, prosecuting, drafting, editing, amending, or otherwise affecting the

               scope of the claims; and

       (vi) a list of the cases in which the Person has testified at deposition or trial within the last

               five (5) years.

Further, the Party seeking to disclose Protected Material shall provide such other information

regarding the Person’s professional activities reasonably requested by the Producing Party for it to

evaluate whether good cause exists to object to the disclosure of Protected Material to the outside

expert or consultant. During the pendency of and for a period of two (2) years after the final

resolution of this action, including all appeals, the Party seeking to disclose Protected Material

shall immediately provide written notice of any change with respect to the Person’s involvement

in the design, development, operation or patenting of systems and methods for power monitoring

and conservation in location tracking devices, or the acquisition of intellectual property assets




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 22
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 27 of 41 PageID #: 229




relating to systems and methods for power monitoring and conservation in location tracking

devices.

                 (b)      Within fourteen (14) days of receipt of the disclosure of the Person, the

Producing Party or Parties may object in writing to the Person for good cause. In the absence of

an objection at the end of the fourteen (14) day period, the Person shall be deemed approved under

this Protective Order. There shall be no disclosure of Protected Material to the Person prior to

expiration of this fourteen (14) day period. If the Producing Party objects to disclosure to the

Person within such fourteen (14) day period, the Parties shall meet and confer via telephone or in

person within seven (7) days following the objection and attempt in good faith to resolve the

dispute on an informal basis. If the dispute is not resolved, the Party objecting to the disclosure

will have seven (7) days from the date of the meet and confer to seek relief from the Court. If

relief is not sought from the Court within that time, the objection shall be deemed withdrawn. If

relief is sought, designated materials shall not be disclosed to the Person in question until the Court

resolves the objection.

                 (c)      For purposes of this section, “good cause” shall include an objectively

reasonable concern that the Person will, advertently or inadvertently, use or disclose Discovery

Materials in a way or ways that are inconsistent with the provisions contained in this Order.

                 (d)      Prior to receiving any Protected Material under this Order, the Person must

execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and serve

it on all Parties.

                 (e)      An initial failure to object to a Person under this Paragraph 12 shall not

preclude the nonobjecting Party from later objecting to continued access by that Person for good

cause. If an objection is made, the Parties shall meet and confer via telephone or in person within



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 23
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 28 of 41 PageID #: 230




seven (7) days following the objection and attempt in good faith to resolve the dispute informally.

If the dispute is not resolved, the Party objecting to the disclosure will have seven (7) days from

the date of the meet and confer to seek relief from the Court. The designated Person may continue

to have access to information that was provided to such Person prior to the date of the objection.

If a later objection is made, no further Protected Material shall be disclosed to the Person until the

Court resolves the matter or the Producing Party withdraws its objection. Notwithstanding the

foregoing, if the Producing Party fails to move for a protective order within seven (7) business

days after the meet and confer, further Protected Material may thereafter be provided to the Person.

       13.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

               (a)     A Party shall not be obligated to challenge the propriety of any designation

of Discovery Material under this Order at the time the designation is made, and a failure to do so

shall not preclude a subsequent challenge thereto.

               (b)     Any challenge to a designation of Discovery Material under this Order shall

be written, shall be served on outside counsel for the Producing Party, shall particularly identify

the documents or information that the Receiving Party contends should be differently designated,

and shall state the grounds for the objection. Thereafter, further protection of such material shall

be resolved in accordance with the following procedures:

                       (i)     The objecting Party shall have the burden of conferring either in

person, in writing, or by telephone with the Producing Party claiming protection (as well as any

other interested party) in a good faith effort to resolve the dispute. The Producing Party shall have

the burden of justifying the disputed designation;

                       (ii)    Failing agreement, the Receiving Party may bring a motion to the

Court for a ruling that the Discovery Material in question is not entitled to the status and protection



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 24
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 29 of 41 PageID #: 231




of the Producing Party’s designation. The Parties’ entry into this Order shall not preclude or

prejudice either Party from arguing for or against any designation, establish any presumption that

a particular designation is valid, or alter the burden of proof that would otherwise apply in a dispute

over discovery or disclosure of information;

                       (iii)   Notwithstanding any challenge to a designation, the Discovery

Material in question shall continue to be treated as designated under this Order until one of the

following occurs: (a) the Party who designated the Discovery Material in question withdraws such

designation in writing; or (b) the Court rules that the Discovery Material in question is not

entitled to the designation.

       14.     SUBPOENAS OR COURT ORDERS

               (a)     If at any time Protected Material is subpoenaed by any court, arbitral,

administrative, or legislative body, the Party to whom the subpoena or other request is directed

shall immediately give prompt written notice thereof to every Party who has produced such

Discovery Material and to its counsel and shall provide each such Party with an opportunity to

move for a protective order regarding the production of Protected Materials implicated by the

subpoena.

       15.     FILING PROTECTED MATERIAL

               (a)     Absent written permission from the Producing Party or a court Order

secured after appropriate notice to all interested persons, a Receiving Party may not file or disclose

in the public record any Protected Material.

               (b)     Any Party is authorized under Local Rule 5.1.3 to file under seal with the

Court any brief, document or materials that are designated as Protected Material under this Order.




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 25
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 30 of 41 PageID #: 232




However, nothing in this section shall in any way limit or detract from this Order’s requirements

as to Source Code.

       16.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

               (a)     The inadvertent production by a Party of Discovery Material subject to the

attorney-client privilege, work-product protection, or any other applicable privilege or protection,

despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to

production, will not waive the applicable privilege and/or protection if a request for return of such

inadvertently produced Discovery Material is made promptly after the Producing Party learns of

its inadvertent production.

               (b)     Upon a request from any Producing Party who has inadvertently produced

Discovery Material that it believes is privileged and/or protected, each Receiving Party shall

immediately return such Protected Material or Discovery Material and all copies to the Producing

Party, except for any pages containing privileged markings by the Receiving Party which shall

instead be destroyed and certified as such by the Receiving Party to the Producing Party.

               (c)     Nothing herein shall prevent the Receiving Party from preparing a record for

its own use containing the date, author, addresses, and topic of the inadvertently produced Discovery

Material and such other information as is reasonably necessary to identify the Discovery Material

and describe its nature to the Court in any motion to compel production of the Discovery Material.

       17.     INADVERTENT FAILURE TO DESIGNATE PROPERLY

               (a)     The inadvertent failure by a Producing Party to designate Discovery

Material as Protected Material with one of the designations provided for under this Order shall not

waive any such designation provided that the Producing Party notifies all Receiving Parties that

such Discovery Material is protected under one of the categories of this Order within fourteen (14)



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 26
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 31 of 41 PageID #: 233




days of the Producing Party learning of the inadvertent failure to designate. The Producing Party

shall reproduce the Protected Material with the correct confidentiality designation within seven (7)

days upon its notification to the Receiving Parties. Upon receiving the Protected Material with the

correct confidentiality designation, the Receiving Parties shall return or securely destroy, at the

Producing Party’s option, all Discovery Material that was not designated properly.

               (b)     A Receiving Party shall not be in breach of this Order for any use of such

Discovery Material before the Receiving Party receives such notice that such Discovery Material

is protected under one of the categories of this Order, unless an objectively reasonable person

would have realized that the Discovery Material should have been appropriately designated with

a confidentiality designation under this Order. Once a Receiving Party has received notification of

the correct confidentiality designation for the Protected Material with the correct confidentiality

designation, the Receiving Party shall treat such Discovery Material (subject to the exception in

Paragraph 17(c) below) at the appropriately designated level pursuant to the terms of this Order.

               (c)     Notwithstanding      the    above,     a    subsequent     designation       of

“CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL

– ATTORNEYS’ EYES ONLY – SOURCE CODE” shall apply on a going forward basis and shall

not disqualify anyone who reviewed “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’

EYES ONLY” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE”

materials while the materials were not marked “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” from

engaging in the activities set forth in Paragraph 6(b).




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 27
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 32 of 41 PageID #: 234




       18.     INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

               (a)     In the event of a disclosure of any Discovery Material pursuant to this Order

to any person or persons not authorized to receive such disclosure under this Protective Order, the

Party responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately notify counsel for the Producing Party whose Discovery Material has been disclosed

and provide to such counsel all known relevant information concerning the nature and

circumstances of the disclosure. The responsible disclosing Party shall also promptly take all

reasonable measures to retrieve the improperly disclosed Discovery Material and to ensure that no

further or greater unauthorized disclosure and/or use thereof is made

               (b)     Unauthorized or inadvertent disclosure does not change the status of

Discovery Material or waive the right to hold the disclosed document or information as Protected.

       19.     FINAL DISPOSITION

               (a)     Not later than ninety (90) days after the Final Disposition of this case, each

Party shall return all Discovery Material of a Producing Party to the respective outside counsel of

the Producing Party or destroy such Material, at the option of the Producing Party. For purposes

of this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally terminating

the above-captioned action with prejudice, including all appeals.

               (b)     All Parties that have received any such Discovery Material shall certify in

writing that all such materials have been returned to the respective outside counsel of the Producing

Party or destroyed. Notwithstanding the provisions for return of Discovery Material, outside

counsel may retain one set of pleadings, correspondence and attorney and consultant work product

(but not document productions) for archival purposes, but must return any pleadings,

correspondence, and consultant work product that contain Source Code.



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 28
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 33 of 41 PageID #: 235




       20.     DISCOVERY FROM EXPERTS OR CONSULTANTS

               (a)     Testifying experts shall not be subject to discovery with respect to any draft

of his or her report(s) in this case. Draft reports, notes, or outlines for draft reports developed and

drafted by the testifying expert and/or his or her staff are also exempt from discovery.

               (b)     Discovery of materials provided to testifying experts shall be limited to

those materials, facts, consulting expert opinions, and other matters actually relied upon by the

testifying expert in forming his or her final report, trial, or deposition testimony or any opinion in

this case. No discovery can be taken from any non-testifying expert except to the extent that such

non-testifying expert has provided information, opinions, or other materials to a testifying expert

relied upon by that testifying expert in forming his or her final report(s), trial, and/or deposition

testimony or any opinion in this case.

               (c)     No conversations or communications between counsel and any testifying or

consulting expert will be subject to discovery unless the conversations or communications are

relied upon by such experts in formulating opinions that are presented in reports or trial or

deposition testimony in this case.

               (d)     Materials, communications, and other information exempt from discovery

under the foregoing Paragraphs 20(a)–(c) shall be treated as attorney-work product for the

purposes of this litigation and Order.

               (e)     Nothing in Protective Order, include Paragraphs 20(a)–(c), shall alter or

change in any way the requirements in Paragraph 11 regarding Source Code, and Paragraph 11

shall control in the event of any conflict.




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 29
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 34 of 41 PageID #: 236




       21.     MISCELLANEOUS

               (a)     Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future. By stipulating to this Order, the Parties

do not waive the right to argue that certain material may require additional or different

confidentiality protections than those set forth herein.

               (b)     Termination of Matter and Retention of Jurisdiction. The Parties agree that

the terms of this Protective Order shall survive and remain in effect after the Final Determination

of the above-captioned matter. The Court shall retain jurisdiction after Final Determination of this

matter to hear and resolve any disputes arising out of this Protective Order.

               (c)     Successors. This Order shall be binding upon the Parties hereto, their

attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.

               (d)     Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order. This Order shall not

constitute a waiver of the right of any Party to claim in this action or otherwise that any Discovery

Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

in evidence in this action or any other proceeding.

               (e)     Burdens of Proof. Notwithstanding anything to the contrary above, nothing

in this Protective Order shall be construed to change the burdens of proof or legal standards

applicable in disputes regarding whether particular Discovery Material is confidential, which level



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 30
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 35 of 41 PageID #: 237




of confidentiality is appropriate, whether disclosure should be restricted, and if so, what

restrictions should apply.

               (f)     Modification by Court. This Order is subject to further court order based

upon public policy or other considerations, and the Court may modify this Order sua sponte in the

interests of justice. The United States District Court for the District of Delaware is responsible for

the interpretation and enforcement of this Order. All disputes concerning Protected Material,

however designated, produced under the protection of this Order shall be resolved by the United

States District Court for the District of Delaware.

               (g)     Discovery Rules Remain Unchanged. Nothing herein shall alter or change

in any way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for

the United States District Court for the District of Delaware, or the Court’s own orders.

Identification of any individual pursuant to this Protective Order does not make that individual

available for deposition or any other form of discovery outside of the restrictions and procedures

of the Federal Rules of Civil Procedure, the Local Rules for the United States District Court for

the District of Delaware, or the Court’s own orders.

               (h)     Other Proceedings. By entering this order and limiting the disclosure of

information in this case, the Court does not intend to preclude another court from finding that

information may be relevant and subject to disclosure in another case. Any person or party subject

to this order who becomes subject to a motion to disclose another party’s information designated

“CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL

– OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” pursuant to this order shall

promptly notify that party of the motion so that the party may have an opportunity to appear and

be heard on whether that information should be disclosed.



[DRAFT] AGREED PROTECTIVE ORDER – PAGE 31
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 36 of 41 PageID #: 238




SO ORDERED.




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 32
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 37 of 41 PageID #: 239




                                             EXHIBIT A


       I,                                    , acknowledge and declare that I have received a

copy of the Protective Order (“Order”) in LBT IP I LLC, v. Apple Inc. United States District

Court, District of Delaware, Civil Action No. 19-1245-LPS. Having read and understood the

terms of the Order, I agree to be bound by the terms of the Order and consent to the jurisdiction

of said Court for the purpose of any proceeding to enforce the terms of the Order.


       Name of individual:

       Present occupation/job description:




       Name of Company or Firm:

       Address:


       Dated:



                                                    [Signature]




[DRAFT] AGREED PROTECTIVE ORDER – PAGE 33
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 38 of 41 PageID #: 240




        EXHIBIT C
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 39 of 41 PageID #: 241



Investor Relations:

Dave Morse, CEO, (866) 726-7543
info@pocketfinder.com
Location Based Technologies, Inc. CEO Letter to Shareholders

IRVINE, CA. July 2, 2019 Location Based Technologies® Inc. (OTCIQ:LBAS) CEO, Dave Morse, has released
a letter to shareholders.

Dear Fellow Shareholders,

A highly valued principle for me, personally, says, “there is a season and a time to every purpose.”
Location Based Technologies, Inc. (LBT) is realizing the value of one of its early “purposes” built upon the
strategic intention to both reward our shareholders as well as to protect the growth and strength of the
company. Our shareholders are a unique blend in that many of you joined as the company launched
and then cheered as our stock rose to more than $1.20/share. More recently, there are many others
who have become shareholders while trading into our stock at less than a penny. Painful for some and
exciting for others. Yet, every one of us have the same desire: to be rewarded for the investment we
have made. One factor has never changed: all of LBT’s efforts, from the beginning, have been driven to
deliver on that desire.

LBT was an early entrant into the “location-based space/industry”. So much so that in time our name
became synonymous with the industry itself. As an early entrant, we encountered many technical
obstacles and challenges that made a portable GPS tracking system unusable by the mass market. Of the
three founders of the company - Desiree Mejia, Joe Scalisi and myself – Joe brought the unique ability to
see beyond existing technical limitations and the knowledge to figure out how to apply other technology
to minimize or overcome critical limitations. LBT’s goal, in those early days, was to bring GPS tracking
capability to the mass market for everyday family and business use. The company’s wise “purpose”
became a strategic decision to formally capture and file these innovative solutions and claim them as
our intellectual property (IP).

One specific area, supported by multiple patents, focuses upon an almost universal challenge that we all
deal with daily if you use battery operated electronics: the extension of battery life.

On Monday, July 1st, LBT IP I LLC filed a suit against Apple Inc. in the United States District Court for the
District of Delaware claiming infringement by Apple of five of LBT’s early patents: U.S. Patent Nos.
8,497,774; 8,542,113; 8,102,256; 8,421,618; and 8,421,619. The infringing products, among other
products, include numerous Apple iPhone and iPad models. LBT IP I LLC is being represented, on a
contingency basis, by a highly reputable law firm, Butzel Long. Butzel Long attorneys have been
involved in major transactions in many industries since 1854 and have six offices throughout the United
States. The firm has vast experience in cutting edge issues involving the internet, patents, privacy, and
other related issues. This action represents the company’s first major step in monetization of its many
valuable patents and we are proud to work with the good people at Butzel Long who will help to deliver
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 40 of 41 PageID #: 242



value to the company and its shareholders through its agreement with LBT IP I LLC, which is wholly
owned by LBT IP LLC.

As part of the overall patent monetization strategy, on May 3, 2019, LBT sold its patents to LBT IP LLC, a
company owned by the Secured Creditors Group (SCG), in exchange for:
         1) $5.4MM of debt which was used to repay secured debt;
         2) a perpetual license to use all patents in LBT’s daily operations; and,
         3) a cash flow sharing agreement wherein LBT IP LLC and LBT share all Net cash flows received
by the patent portfolio (i.e. after material legal and funding costs) consistent with the prior Loan
Agreement between the SCG and LBT. That essentially means that the LBT IP LLC and LBT split the first
$6MM in IP monetized revenue 50%/50% with the upfront revenues weighted more heavily to LBT in
order to fund the immediate operational requirements necessary to grow the company. In final stages
of cash flow sharing 80% of future patent cash flows will go to the LBT and 20% of the will go to the LBT
IP LLC.

Concurrent with this transaction, the SCG also converted $3.5MM of its secured debt to common shares
at $.05 (5 cents) per share. The net result of both transactions is that LBT retains 80% of received future
patent cash flows and immediately removed $13.5MM of Secured Debt from the balance sheet.

Operationally, our company’s growth continues to be constrained by its lack of marketing capital.
Thanks to our JV partner, Yepzon, and our patented backend, we continue to offer high value, state-of-
the-art products to our commercial and residential customers. Incoming IP funds will allow us to
add/update new features and capability into our End-User-Interface and to sustain our high quality,
highly secured network infrastructure along with the personal customer service for which we are
known. Our operating priorities remain ever focused upon profitable growth and shareholder value by
delivering valued service through best in class technology and human-to-human services.

We appreciate your ongoing support and I look forward to providing future updates.

Sincerely,

David M. Morse, PhD
CEO
Consumer: www.pocketfinder.com           Commercial: www.locationbasedtech.com



Forward Looking Statements

This letter contains certain forward-looking statements of our intentions, hopes, beliefs, expectations,
strategies, and predictions with respect to future activities or other future events or conditions within
the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act
of 1934. These statements are usually identified by the use of words such as “believe,” “will,”
“anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “should,” “could,” or similar expressions.
These statements are only predictions and involve known and unknown risks, uncertainties and other
Case 1:19-cv-01245-LPS Document 23-1 Filed 03/18/20 Page 41 of 41 PageID #: 243



factors. Actual results may materially different from the results, levels of activity, performance or
achievements, express or implied by these forward-looking statements.

 Although we believe that the assumptions underlying the forward-looking statements contained in this
report are reasonable, any of the assumptions could be inaccurate, and, therefore, there can be no
assurance that the forward-looking statements included in this report will prove to be accurate. We will
not update these statements unless the securities laws require us to do so. Accordingly, you should not
rely on forward-looking statements because they are subject to known and unknown risks,
uncertainties, and other factors that may cause our actual results to differ materially from those
contemplated by the forward-looking statements.
